ORDER

PER CURIAM.
AND NOW, this 16th day of October, 2007, it is hereby ordered that Petitioner’s above-referenced application for exercise of King’s Bench jurisdiction is dismissed without prejudice. Pennsylvania Gaming Control Board v. City Council of Philadelphia, (“PGCB v. City Council”) 593 Pa. 241, 928 A.2d 1255 n. 6 (2007) (discussing the application of the Court’s King’s Bench powers). It is also hereby ordered that Petitioner’s above-referenced application for a temporary stay is dismissed as moot.